—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered December 11, 1995, convicting defendant, after a jury trial, of robbery in the first degree, robbery in the second degree (four counts) and criminal possession of stolen property in the fourth degree, and sentencing him, as a persistent violent felony offender, to consecutive terms of 18 years to life, 10 years to life and 2 to 4 years, to run concurrently with three concurrent terms of 10 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence, including defendant’s menacing of the victim, supporting the element of defendant’s intent to intentionally aid the codefendant in the commission of the first-degree robbery. Since defendant was convicted of a “dangerous instrument” robbery (Penal Law § 160.15 [3]), his unpreserved contention that the court should have charged the affirmative defense to Penal Law § 160.15 (4) is meritless.
The court properly denied defendant’s motion to suppress identification testimony. The lineup was not unduly suggestive (see, People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833).
We perceive no abuse of sentencing discretion. Concur — Lerner, P. J., Ellerin, Andrias and Saxe, JJ.